NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-3022

                           CHARLES WAYNE MANNING,

                                                     Petitioner,

                                          v.

                     DEPARTMENT OF HOMELAND SECURITY,

                                                     Respondent.


      John V. Berry, Berry & Berry P.L.L.C., of Washington, DC, argued for petitioner.
Of counsel was Tracie M. Dorfman.

       Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Jeffrey S. Bucholtz, Assistant Attorney General,
Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                        NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                          2008-3022


                              CHARLES WAYNE MANNING,

                                                           Petitioner,

                                               v.

                       DEPARTMENT OF HOMELAND SECURITY,

                                                           Respondent.


                                       Judgment

ON APPEAL from the           Merit Systems Protection Board

in CASE NO(S).               AT0432050583-B-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN and LINN, Circuit Judges, and O’GRADY, ∗ District
Judge).

                             AFFIRMED. See Fed. Cir. R. 36.


                                               ENTERED BY ORDER OF THE COURT


DATED August 18, 2008                           /s/ Jan Horbaly
                                               Jan Horbaly, Clerk



       ∗    Honorable Liam O’Grady, District Judge, United States District Court for the Eastern
District of Virginia, sitting by designation.